Title: Enclosure: Hugh Steel’s Reflections on the Western Country, 12 April 1818
From: Steel, Hugh
To: 


                        Reflections on the Western Country. No. 1.
                        To a superficial observer, or one too indolent for reflection, it might seem that the Western Country was coevial with the eastern, or in other words, that on rising out of the confused mass of chaos, which we will, here, suppose to be the original state of the universe, that the coaptation of particles were simultanious. As no ill can result from spending a few thoughts on a subject which cannot be fully demonstrated, I will, here, endeavor to give my ideas on this abstruse enquiry.
                        We will suppose that before order took place on our globe, the elements were confusedly mixed together, till their specific gravities, brought each to their natural distances from the centre,—then water, as having the least weight, except air, covered the whole  face of the earth. The earth’s diurnal, as well as annuel motion, must have then, as well as at present, caused undulations in the atmosphere; these with the other natural & occasional causes of rarefaction & condensations of the air, must have occasioned violent winds & hurrycanes, more particularly as they had not the present resistances of mountains, woods, &c to oppose their impetuosity.—This throw the water into great agitation, & made it assume a regular current from east to west, contrary to the earth’s motion on its axes. This could not but affect the more solid strata underneath, & currents of sand were made to accompany those of the water, till these meeting with obstructions, formed an obstacle to the passage of that which next followed, & additional accumulations, raised it in places above the surface of the sea.
                        Let us suppose that the first parts which emerged from the ocean, in N. America, to be the tops of the Alleghany & Rocky mountains.—The first would receive fresh accumulations, by the current from the east, & the latter would be increased by the eddies of the west—whilst the middle space would rest in a state of quiescence, by being less capable of being acted on by the wind, from its comparatively contracted boundary. To the east & west imperceptible advances were made into the dominions of Neptune, who was making up in depth what he lost in breadth.—Rivers arose from the summets of the mountains, & the vivifying rays of the sun clothed their sides with vegetation, which making an annuel deposit, fertilized the soil for its future cultivator.—By viewing the face of the country from the sea shore to the mountains, it will naturally lead us to that conclusion.—Near the sea, & for some distance back, the land is formed, nearly entire of sand, with very little of a vegetable deposit, as tho’ it had lately emerged from the water. As you travel west, the vegetable & animal deposit becomes more perceptible, & the silacious earth, is, in a great measure exchanged for the alluminous & carbonacious, & is, of course, more congenial to the culture of grain. When you approach the mountains, you find that by long exposure, the once soft clay, is hardened into rock, by attracting & combining with the carbonic acid of the atmosphere.—Yet the evidence of its emerging from the sea still remains, by the quantity of marine, crustacious deposits, which are every where to be found in the body & crevices of rocks, on the sides & tops of the highest mountains.
                        You will always observe the mountains running parallel with the continent, & nearly from N. to South. The Alleghany being flat on its top, & some considerable distance over, then, as it were, falling off, all at once, at the Laural hill, would seem to favor my argument of its being one of the original scites; for did it form but a narrow ridge on the top, it would have been liable to be broken down by the violence of the waves & want of resistance to the west, as no doubt it was, till by different falls, its top became flattened & its base sufficiently substantial to resist the invading elements.  But it is different with the mountains to the east of this, having the Alleghany for a prop, they were washed up to narrow ridges on the top, & made prisner of part of the watery element between them & the next adjoining abutment; which, thro’ time, wore a passage thro’ its prison walls, & formed what are now called the beds of rivers, their falls, cataracks, &c. This is further confirmed by the east sides of the mountains being nearly always more sloping than the west.—The quiet state in which the water rested there did not so much favor a gradual accumulation, as the constant currents from the east.—And as the water found its passage by wearing away channels thro’ the mountains, it receded quietly without occasioning other undulations, than were made by its suction towards the new channel. If exceptions be found to this, it may be supposed to be owing to several inland seas existing at the same time; which all, in like manner, had the impetuosity of their waves broken by the land which envirened them on both sides. This theory will hold good as to the Rocky mountains in the west. We cannot suppose that eddies, which take in but a small compass of ocean, could make as rapid accumulations of earth as would be formed by a direct current; therefore the mountains to the west approach near to the mergin of the Pacific.
                        What I have said of North, will be equally applicable to South America; & I think they were once connected by a wider tract of country than that of the isthmus of Darian, & had their intermediate sea in common. The West Indies being a continuation of, & connection between, the Alleghanies & Andies; till some great convulsion of nature sunk all but their heighest summets, which now project out of the sea, in all the ragged deformity, or (if you will) romantic grandeur of mountains tops. Or, another conjecture may be risked here, as probable conjecture is all that we can advance on this head:—The trade winds, which occasioned a correspondent current in the sea, might have worn away the soil on the eastern side of the mountains, at this part;—the imprisoned ocean, anxious to find its level, wore its way from the west, & the long parted brothers again mutually embraced. One, or perhaps, both these causes, must have contributed to the dreaning of the western country, or that tract of land between the two first named ledges of mountains.
                        I do not suppose the whole of the land to have been, at once, dreaned of its water; but to have been done gradually, as resistances were worn away. In fact, a great deal is yet to be done: the immense lakes which now bond us to the N. west, are in time to be dreaned by the same gradual process; & are now, in places, making visible advances that way.
                        Here, then, Nature assumed a different aspect, & a new element assumed the ascendency.—Rivers had to make for themselves channels, & wind, in serpentine directions, thro’ immense fields of mud; increditable animal, & marine vegetable putrifection took place, which must have vitiated the air to a great distance—till the invigorating influence of the sun aided in producing a new coat of verdure, which here found a more congenial soil than in the barren sand to the east of the mountains. According to this theory, the fertility of the western country may be easily accounted for. As mentioned before, the inland sea must have been in a measurably quiescent state: this occasioned an increased deposition of all the saline & earthy particles that might have come into contact with the water, & which covered its bottom with mud, in the place of sand. This must have multiplied, to an amazing degree, the stock of marine animals, who there left their putrid bodies when the water receded.—Together with these, the sea, owing to its want of motion, must, in its shoalest places, have produced a kind of vegetation peculiar to itself, as we frequently find in somewhat similar situations, in rivers that have no great rapidity. All these causes tended to cover the newly made land with a manure capable of supporting any vegetable groath, &, in some places, to a depth which renders the soil inexhaustable.
                        What exceptions there are to this theory, as a general one for the country west of the Alleghany & east of the Rocky mountains, principally exist near the latter, th where the land is higher & more broken—consequently must have emerged from the water sooner, before the full deposit was completed, & most probably had its primagenial particles of a different contexture from that of the other parts in the same valley.
                        From what has been said, we may presume that the sea is constantly receding from the land, & becoming more contracted in its boundary; but at the same time, depening its bed—that there are not, as some have supposed, a gradual diminution of water.—This would be contrary to that harmony which we see prevailing thro’ the universe, & contrary to any chemical analysis with which we are acquainted: But, that by natural laws, which to some might appear fortuitous, one element gives way to another, till the watery one too much restricted in surface finds its way thro’ the  centre of the globe, & destroys that ballance of continents which before existed—when all are once more imerced, and universal chaos again prevails! till similar causes produce similar effects, & harmony once more rises out of confusion.
                        
                             Bellville, St. Clair County,}Illinois Territory,  April 12th 1818.
                            Hugh Steel.
                        
                    